Case 4:20-cv-00785-ALM Document 13 Filed 05/04/21 Page 1 of 2 PageID #: 794




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                SHERMAN DIVISION


PUSH DATA LLC,

                      Plaintiff,

       v.                                         Civil Action No. 4:20-cv-00785-ALM

SIX CONTINENTS HOTELS, INC., d.b.a.               JURY TRIAL DEMANDED
IHG Hotels & Resorts,

                      Defendant.


                   UNOPPOSED MOTION TO STAY ALL DEADLINES
                         AND NOTICE OF SETTLEMENT

       Plaintiff Push Data LLC (“Plaintiff” or “Push Data”) and Defendant Six Continents Hotels,

Inc., d.b.a. IHG Hotels & Resorts (“Defendant” or “IHG”) have reached a settlement-in-principle

in the above-referenced action and are in the process of negotiating and finalizing a written

settlement agreement memorializing the settlement-in-principle.

        Accordingly, the parties jointly ask that the Court stay all pending deadlines between them,

so that the parties may finalize the terms of the settlement agreement without incurring additional

expenses and file appropriate dismissal papers with the Court. Plaintiff makes this motion with

the consent of Defendant, who has not yet formally appeared in this action.




                                               -1-
Case 4:20-cv-00785-ALM Document 13 Filed 05/04/21 Page 2 of 2 PageID #: 795




Dated: May 4, 2021                        DEVLIN LAW FIRM LLC

                                          /s/ Timothy Devlin
                                          Timothy Devlin (No. 4241)
                                          1526 Gilpin Avenue
                                          Wilmington, DE 19806
                                          Telephone: (302) 449-9010
                                          Facsimile: (302) 353-4251
                                          tdevlin@devlinlawfirm.com

                                          Attorneys for Plaintiff
                                          Push Data LLC




                              CERTIFICATE OF SERVICE

       The undersigned hereby certifies that counsel of record who are deemed to have

consented to electronic services are being served with a copy of this document via the Court’s

CM/ECF system per Local Rule CV-5(a)(3) on this the 4th day of May, 2021.



                                         /s/ Timothy Devlin
                                           Timothy Devlin




                                            -2-
